ORDER
PER CURIAM.
J.E.J. appeals the judgment of the trial court terminating his parental rights as the biological father of the minor child J.E.J., Jr. We have reviewed the briefs of the parties, the legal file and the record on appeal. The judgment of the trial court is supported by substantial evidence and is not against the weight of the evidence and no error of law appears. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
*681The judgment is affirmed in accordance with Rule 84.16(b).